09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 1 of 24




                   UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF MONTANA

     IN RE                            )
                                      )         Case No. 09-60452
     EDRA D. BLIXSETH,                )
                                      )         Chapter 7
                       Debtor.        )
     ________________________________ )
                                      )
     ATIGEO LLC and                   )
     XPATTERNS LLC,                   )
                                      )
                       Plaintiffs,    )
                                      )
     v.                               )         Adv. No. 09-00105
                                      )
     RICHARD J. SAMSON, et al.,       )
                                      )
                                      )
                       Defendants.    )
     ________________________________ )
                                      )
     WESTERN CAPITAL                  )
     PARTNERS LLC,                    )
                                      )
           Third-party Plaintiff,     )
                                      )
     v.                               )
                                      )
     MICHAEL SANDOVAL,                )
     XPATTERNS LLC, and               )
     ATIGEO LLC,                      )
                                      )
                                      )
           Third-party Defendants.    )
     ________________________________ )




     MEMORANDUM OF DECISION - 1
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 2 of 24



                             MEMORANDUM OF DECISION
                 ______________________________________________________

     INTRODUCTION

             In this adversary proceeding, Western Capital Partners LLC (“WCP”) as

     third-party plaintiff filed suit against third-party defendants Michael Sandoval

     (“Sandoval”); xPatterns, LLC, a Washington limited liability company

     (“xPatterns”); and Opspring LLC (“Opspring”), a Washington limited liability

     company. The basis of WCP’s third-party cause of action is breach of contract and

     a claim for damages.

             The matter was tried before the Court on August 6 and 7, 2018, and taken

     under advisement following oral closing argument. Adv. Doc. No. 466.1 This

     Decision constitutes the Court’s findings of fact and conclusions of law under Fed.

     R. Bankr. P. 7052.

     PROCEDURAL BACKGROUND

             This adversary proceeding arises from a chapter 11 bankruptcy case filed by

     Edra Blixseth (“Blixseth”) on March 26, 2009, in the Bankruptcy Court for the

     District of Montana. Case No. 09-60452.2 The case was converted to a chapter 7

     liquidation on May 29, 2009. Doc. Nos. 178, 179. Richard Samson (“Samson”)



             1
               Filings in this adversary proceeding will be identified by “Adv. Doc. No.” and those in
     the underlying bankruptcy case by “Doc. No.”
             2
                  The Court takes judicial notice of its files and records. Fed. R. Evid. 201.


     MEMORANDUM OF DECISION - 2
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 3 of 24



     was appointed as chapter 7 trustee.

             The instant action is one of a host of adversary proceedings filed in

     connection with Blixseth’s bankruptcy. On December 7, 2009, Atigeo LLC

     (“Atigeo”3) and xPatterns filed a complaint against Samson, Blixseth, Opspring,

     and others, raising numerous claims.4 On March 30, 2010, the Court granted WCP

     leave to intervene as a third-party in this adversary action. Adv. Doc. Nos. 64, 67,

     68. On November 3, 2010, WCP filed an answer to the adversary complaint, and

     asserted a third-party complaint against Sandoval, xPatterns, and Atigeo (“Third-

     party Defendants”). Adv. Doc. Nos. 154. This third-party complaint alleged that

     WCP had foreclosed on certain contract and account receivable rights owned by

     Blixseth, and thus succeeded to her interests in the same, including Blixseth’s

     rights or claims against xPatterns, Atigeo and Sandoval.

             WCP amended its complaint on May 23, 2011, to add claims against

     Atigeo. Adv. Doc. Nos. 193, 213 (the complaint as amended is referred to as the

     “Third-party Complaint”). In the Third-party Complaint, WCP asserted a number



             3
                 Atigeo is the successor to AziMyth LLC (“AziMyth”). AziMyth was the party that
     entered into a settlement agreement, which will be discussed further below. Throughout the
     litigation the parties generally referred to this business entity as Atigeo, and the Court will
     likewise do so in this Decision.
             4
                The other defendants were three individuals and an entity, Blxware LLC, a Delaware
     limited liability company (“Blxware”). Blxware is a successor in interest to Opspring. However,
     the parties often referred to Opspring and Blxware interchangeably. For ease and clarity, the
     Court will generally refer to “Opspring.” The distinction between Opspring and Blxware is not
     important to this Decision.


     MEMORANDUM OF DECISION - 3
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 4 of 24



     of claims against the Third-party Defendants, including several claims that

     xPatterns breached its obligations under a settlement agreement and a claim that

     Sandoval breached his guarantee of such. Adv. Doc. Nos. 193-1 at 9–10; 213.

     Sandoval answered the Third-party Complaint, asserting affirmative defenses.

     Adv. Doc. No. 229 at 9. This is the matter that was tried in 2018 and is addressed

     in this Decision.

     JURISDICTION

             The Court has jurisdiction over this adversary proceeding pursuant to 28

     U.S.C. § 1334. While the matter is a non-core, “related to” proceeding, the parties

     have expressly consented to entry of a final judgment by this Court.5 See 28

     U.S.C. § 157(c)(2).

     FACTS6

             At all relevant times, xPatterns was managed by Sandoval as its CEO, and it

     was owned by Sandoval and others as its members. Opspring was a company

     formed by Sandoval and, prior to March 31, 2007, it was managed by Sandoval

     and owned by him and other members. Both xPatterns and Opspring were


             5
                 See Adv. Doc. No. 464 at 2.
             6
                 Certain “agreed facts” were established by a Final Pretrial Order executed by counsel
     for WCP and Sandoval and entered by the Court on August 7, 2018. Adv. Doc. No. 464. Other
     facts as set out in this Decision have been determined by the Court from the entirety of the
     testimony at trial and from exhibits duly admitted into evidence. The Court has weighed the
     witnesses’ credibility as well as the weight to be given their testimony, even where such matters
     are not explicitly addressed in this Decision.


     MEMORANDUM OF DECISION - 4
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 5 of 24



     subsidiaries of Atigeo, their parent company.

             In 2006, Blixseth invested $8 million in Opspring and $10 million in

     xPatterns. In June 2006, xPatterns made a $5 million loan to Sandoval with which

     he purchased real property in Kirkland, Washington, used by him and his family as

     a personal residence.

             In 2007, disagreements between Sandoval and Blixseth arose. To resolve

     their disputes, Sandoval and Blixseth agreed to end their business relationship and,

     on March 31, 2007, executed an agreement to that effect. Ex. 13 (the “Letter

     Agreement”).7 The terms of the Letter Agreement include the following:

             •       Blixseth’s $10 million investment in xPatterns was to be “redeemed”
                     by a $2 million payment within 120 days, and the issuance of an $8
                     million unsecured note payable $1 million at the end of the second year,
                     $2 million at the end of the third year, and the balance at the end of the
                     fourth year. Id. at ¶ 1. The equity interests of Blixseth would
                     correspondingly be cancelled. Id. at ¶ 3.

             •       Sandoval granted xPatterns a security interest in the Kirkland,
                     Washington property, whether owned by Sandoval and his wife or by
                     any “affiliate” entity they owned or controlled. Such security interest
                     would be released by xPatterns only in connection with a sale of the
                     property and Sandoval’s payment of his obligation to xPatterns and by
                     xPatterns’ satisfaction of the first $2 million owed Blixseth. Id. at ¶ 2.

             •       Sandoval relinquished all interests in, control of, or relationship with
                     Opspring. Id. at ¶ 6, 8. This would leave Blixseth as the sole owner of
                     Opspring. Id. at ¶ 7.


             7
                Many clauses in the Letter Agreement refer to the interests of Blixseth and several
     other individuals who are, collectively with Blixseth, called the “Blixseth Family.” For purposes
     of this decision and for ease of exposition, and unless it is a direct quote, the Court will simply
     refer to “Blixseth” as encompassing the family members as well.


     MEMORANDUM OF DECISION - 5
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 6 of 24




           •      Blixseth agreed that she would cause Opspring to pay Atigeo a
                  quarterly performance fee of 5% of Opspring revenue up to a maximum
                  of $15 million. The first $5 million thereof was to be paid to Blixseth
                  and used to reduce xPatterns’ note to Blixseth. Id. at ¶ 4. Other than
                  this performance fee to Atigeo, Atigeo would have no further interest,
                  equity or otherwise, in Opspring. Id. at ¶ 5.

           •      Atigeo agreed to defend and indemnify Opspring from certain claims
                  and causes of actions, but not others. Id. at ¶ 10. Opspring agreed to
                  defend and indemnify Atigeo, xPatterns, and Sandoval in connection
                  with certain identified litigation. Id. at ¶ 11.

           •      By reason of the execution of the Letter Agreement and $500,000
                  previously advanced by Blixseth to Atigeo, obligations due and owing
                  from Yellowstone Club to Atigeo were reduced to $1 million and
                  Blixseth would cause Yellowstone Club to pay the same to Atigeo
                  within 30 days of the Letter Agreement. Id. at ¶ 9.

           •      The parties agreed not to disclose the Letter Agreement’s terms, to keep
                  confidential the other parties’ trade secrets and confidential
                  information, and not to disparage one another. Id. at ¶ 23.

           •      The parties released all claims and causes against one another, except
                  the obligations arising under the Letter Agreement. Id. at ¶ 14.

           •      The parties agreed that “This Letter Agreement shall be governed by
                  the laws of the State of California applicable to agreements made, and
                  to be performed, therein and without resort to California conflict of law
                  provisions or rules.” Id. at ¶ 29.

     Additionally, paragraph 2 mentioned above also provided, in part:

           By signing this Letter Agreement, Michael Sandoval (“Sandoval”)
           guarantees to the Blixseth family that the first $5 million portion of the
           xPatterns obligations will be paid when due, no matter what may
           happen. This is a continuing guaranty until the final payment in full of
           all of the first $5 million portion of the xPatterns Obligations. Sandoval
           irrevocably waives any rights he may have against xPatterns by reason
           of subrogation, setoff, or otherwise.


     MEMORANDUM OF DECISION - 6
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 7 of 24




     Id. at ¶ 2 (the “Guarantee”).

            On April 1, 2007, Sandoval, on behalf of xPatterns, executed the required

     $8 million promissory note. Ex. 14 (“Note”). While the first $2 million payment

     required under paragraph 1 of the Letter Agreement was satisfied through agreed

     upon set-offs and a payment of $382,568 on March 10, 2008, the remaining $8

     million owed under the Note was never paid.

            Subsequent to execution of the Letter Agreement, Blixseth guaranteed a

     $13,650,000 loan made by WCP and, as collateral, pledged certain personal

     property, which included her contractual rights in the Letter Agreement and the

     related Note. WCP eventually foreclosed its lien and became the owner of

     Blixseth’s interests and rights arising from the Letter Agreement, including

     Sandoval’s Guarantee. Ex. 25.

            The litigation before the Court focuses on WCP’s claims against Sandoval

     under the Guarantee, and Sandoval’s defenses.

     DISCUSSION AND DISPOSITION

            A.     Disputes over the Letter Agreement

            As noted, the parties expressly agreed California law would apply to any

     issues or disputes regarding the Letter Agreement. Under California law, a cause

     of action for breach of contract is comprised of the following elements: (1) the

     contract, (2) the plaintiff’s performance or excuse for nonperformance, (3) the


     MEMORANDUM OF DECISION - 7
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 8 of 24



     defendant’s breach, and (4) the resulting damages to the plaintiff. Prof’l

     Collection Consultants v. Lauron, 8 Cal. App. 5th 958, 968 (2017); Reichert v.

     Gen. Ins. Co. of Am., 442 P.2d 377, 381 (Cal. 1968).

             Under the Letter Agreement, Sandoval guaranteed to Blixseth that the first

     $5 million of xPatterns obligation would be paid when due, “no matter what may

     happen.” This was a “continuing guarantee” until the $5 million was paid in full.

     However, Blixseth no longer has any rights under the Letter Agreement since it

     (along with other collateral) was foreclosed upon by WCP.

                     1.       Whether WCP may enforce the Letter Agreement

             Generally speaking, under California law only a party to the contract may

     sue for its breach. That rule, however, has exceptions. One exception is that an

     assignee may sue for breach of contract. Applera Corp. v. MP Biomedicals, LLC

     173 Cal. App. 4th 769, 786 (2009) (assignee had standing to sue for breach of

     contract providing for royalty payments).8

             Blixseth pledged her rights under the Letter Agreement as collateral on a

     loan to WCP. The parties agree that, on March 22, 2010, WCP foreclosed its lien

     against that collateral and became the holder, and effectively the assignee, of the


             8
                 Applera dealt with the issue of whether the federal courts had original jurisdiction over
     Plaintiff’s claims. The court determined the claim was neither created by federal patent law, nor
     was patent law a necessary element of the claim. See Christianson v. Colt Indus. Operating
     Corp, 486 U.S. 800, 808–09 (1988). Rather, the plaintiff’s claim was for breach of contract
     under state law. Thus, the California state court had jurisdiction over the claim and California
     contract law was applied.


     MEMORANDUM OF DECISION - 8
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 9 of 24



     claims arising under the Letter Agreement. See Adv. Doc. No. 464 at 1. As the

     assignee of Blixseth’s rights under the Letter Agreement, WCP has standing

     pursuant to California law to sue on the alleged breach of the Letter Agreement’s

     terms.

              In such a case, in order to meet its burden on the claim for breach of the

     agreement, the assignee must prove its predecessor’s performance or excuse for

     nonperformance. See Wall Street Network, Ltd. v. New York Times Co., 164 Cal.

     App. 4th 1171, 1178–80 (2008) (requiring assignee to provide evidence of its

     predecessor’s performance under a contract in order to survive a motion for

     summary judgment). Thus, in order to prevail on a breach of contract claim, WCP

     bears the burden of establishing Blixseth performed her obligations under the

     Letter Agreement.

                     2.     The claim on the Guarantee

                            a.     Arguments of the parties

              Sandoval asserts that the Letter Agreement was intended to be a fully-

     integrated agreement to settle all claims among the parties, and Blixseth failed to

     perform her obligations, thus relieving Sandoval of his liability under the Letter

     Agreement.

              WCP, on the other hand, argues Sandaval’s Guarantee is facially

     unconditional. It contends that Sandoval’s agreement to pay “no matter what may



     MEMORANDUM OF DECISION - 9
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 10 of 24



      happen” obligates him to fulfill the promises in the Guarantee regardless of

      whether the other parties to the Letter Agreement fulfilled their obligations.

      Accordingly, WCP argues Sandoval necessarily waived all defenses to the

      payment of the first $5 million owed by xPatterns to Blixseth.

             Additionally, WCP argues that xPatterns’ obligation to pay $10 million to

      Blixseth, and Sandoval’s partial guarantee of such, is severable from the other

      terms of the Letter Agreement, and it is therefore not a fully integrated agreement

      as Sandoval contends. According to WCP, Sandoval is not excused from fulfilling

      the requirements of the Guarantee as a result of the failures of Blixseth and

      Opspring to fulfill their obligations under allegedly separate and distinguishable

      provisions in the Letter Agreement.

                           b.      Unconditional nature of the Guarantee

             Whether the phrase “no matter what may happen” creates an unconditional

      guarantee of the xPatterns obligation by Sandoval, is a matter of contract

      interpretation. The California Court of Appeals has explained:

                     The fundamental goal of contractual interpretation is to give
             effect to the mutual intention of the parties. The mutual intention to
             which the courts give effect is determined by objective manifestations
             of the parties’ intent, including the words used in the agreement, as well
             as extrinsic evidence of such objective matters as the surrounding
             circumstances under which the parties negotiated or entered into the
             contract; the object, nature and subject matter of the contract; and the
             subsequent conduct of the parties.

      Wolf v. Superior Court, 114 Cal. App. 4th 1343, 1356 (2004) (citations and quotations


      MEMORANDUM OF DECISION - 10
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 11 of 24



      omitted).

                    The interpretation of a contract involves a two-step process: First
             the court provisionally receives (without actually admitting) all credible
             evidence concerning the parties’ intentions to determine “ambiguity,”
             i.e., whether the language is “reasonably susceptible” to the
             interpretation urged by a party. If in light of the extrinsic evidence the
             court decides the language is “reasonably susceptible” to the
             interpretation urged, the extrinsic evidence is then admitted to aid in the
             second step—interpreting the contract . . . . Furthermore, when two
             equally plausible interpretations of the language of a contract may be
             made[,] parol evidence is admissible to aid in interpreting the
             agreement[.]

      Id. at 1351.

             There are two arguable interpretations of the parties’ intentions with regard

      to the “no matter what may happen” language. The first, asserted by WCP, is that

      the parties intended that Sandoval would be absolutely obligated to pay to Blixseth

      any portion of the initial $5 million that xPatterns might fail to pay, regardless of

      any breaches by any of the other parties to the Letter Agreement. The second,

      asserted by Sandoval, is that the Letter Agreement was designed to provide a

      source of funds that xPatterns could use to pay its obligation to Blixseth and,

      should the funds generated be insufficient for xPatterns to meet its obligation, he

      guaranteed the first $5 million would be paid. In other words, Sandoval asserts

      “no matter what may happen” refers to the potential that the designed function and

      interrelated provisions of the Letter Agreement might not be realized, but that it

      did not mean that he would have to pay $5 million to Blixseth regardless of her



      MEMORANDUM OF DECISION - 11
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 12 of 24



      breaches.

             The context of the “no matter what may happen” language within the Letter

      Agreement provides some evidence of the parties’ intent. The first clause of the

      Letter Agreement provides for $10 million to be paid by xPatterns to Blixseth in

      order to redeem Blixseth’s interest in xPatterns. The second clause provides

      Sandoval’s Guarantee of “the first $5 million portion of the xPatterns

      Obligation . . . when due, no matter what may happen.” Sandoval guaranteed

      xPatterns’ debt; he did not make an absolute, direct payment obligation to

      Blixseth. Inherent in the use of a guarantee is the understanding that the

      underlying obligation is legally enforceable.

             Sandoval’s testimony provides additional evidence of the parties’ intent.

      Sandoval testified, in line with his argument, that the parties intended the “no

      matter what may happen” language to represent a commitment by Sandoval to

      ensure the first $5 million was paid to Blixseth in the event that the various other

      clauses in the Letter Agreement did not generate sufficient funds to make the

      payments, as they were designed. This plausible explanation, coupled with the

      context of the structured payments and mutual obligations of all parties, leads the

      Court to conclude the parties to the Letter Agreement did not intend the Guarantee

      to be an absolute, independent commitment to pay $5 million to Blixseth despite

      any breaches on her part.



      MEMORANDUM OF DECISION - 12
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 13 of 24



                           c.     Divisibility of the Letter Agreement provisions

             WCP argues, in essence, that the Letter Agreement is a single document

      containing two separate and divisible agreements. One agreement is that Blixseth

      would relinquish her interest in xPatterns in exchange for a $10 million debt

      obligation from xPatterns, $5 million of which Sandoval guaranteed. Regarding

      this first agreement, WCP asserts that Blixseth completed her end of that deal by

      relinquishing ownership and that xPatterns and Sandoval breached their corollary

      obligation to pay Blixseth on the debt obligation. As further argued by WCP, all

      of the other obligations of Sandoval, xPatterns, Blixseth, and Opspring would

      constitute a second, separate agreement under which Sandoval and Blixseth both

      have substantial unperformed or underperformed obligations.

             Whether multiple obligations in an agreement are divisible or

      severable—cases on the issue tend to use those terms interchangeably—is a

      question of state law. Moore v. Pollock (In re Pollock), 139 B.R. 938, 940 (9th

      Cir. BAP 1992). In this case, under California law, the intentions of the parties

      control whether parts of a contract or lease, or part performance thereunder, can be

      separated and treated as independent legal obligations. In re Plitt Amusement Co.

      of Washington, Inc., 233 B.R. 837, 845 (Bankr. C.D. Cal. 1999); Hudson v. Wylie,

      242 F.2d 435, 447 (9th Cir. 1957); Lewis v. Shell Oil Co., 29 P.2d 413, 415 (Cal.

      1934). If the contracting parties intend an entire contract, not a severable one, the



      MEMORANDUM OF DECISION - 13
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 14 of 24



      courts will not find it divisible. Armstrong Petroleum Corp. v. Tri-Valley Oil &

      Gas Co., 116 Cal. App. 4th 1375, 1389 (2004) (citations omitted). The parties’

      intent may be revealed by “the nature and character of the agreement.” Id.

      (quoting Jozovich v. Cent. Cal. Berry Growers Ass’n. 183 Cal. App. 2d 216,

      222–24 (2004). Intent can further be shown by the parties’ acts and conduct. Id.

             WCP argues the inclusion of a severability clause evidences the parties’

      intent for the Letter Agreement to be divisible. Paragraph 28 of the Letter

      Agreement provides:

                     This Letter Agreement is intended to be performed in
             accordance with, and only to the extent permitted by, all applicable
             laws, ordinances, rules and regulations. If any provision of this Letter
             Agreement, or the application thereof to any person of circumstances,
             shall for any reason and to any extent be invalid and unenforceable, the
             remainder of this Letter Agreement, or the application of such provision
             to the unaffected persons or circumstances, shall not be affected thereby
             but rather shall be enforced to the greatest extent permitted by law.

      Ex. 13 at ¶ 28. Even when a contract includes a severability clause, the “contract

      is not divisible where there is a showing that it was the intention of the parties to

      treat [their] agreement as an entire contract, and where it appears that their

      engagements would not have been entered into except upon the clear

      understanding that the full object of the contract should be performed.” Securitas

      Sec. Servs. USA, Inc. v. Superior Court, 234 Cal. App. 4th 1109, 1126 (2015)

      (internal quotation omitted) (holding that, despite inclusion of a severability

      clause, a contract was not divisible because other evidence showed the parties did


      MEMORANDUM OF DECISION - 14
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 15 of 24



      not intend the agreement to be divisible). Under California law, the inclusion of a

      severability clause is but one factor to be considered in ascertaining whether the

      parties intended the agreement to be divisible.9

              The Letter Agreement’s introductory paragraph provides some evidence of

      the parties’ intent, expressing:

              We10 have philosophical differences about the operations of the
              businesses. The purpose of this [Letter Agreement] is to provide for a
              reasonable separation of Opspring, xPatterns and [Atigeo] among the
              parties in a manner that allows for their continuation and resolves the
              issues between us. We therefore agree as follows:

      Ex. 13 at 1. To that end, the Letter Agreement outlines the parties’ agreement in

      twenty-nine numbered paragraphs. The introductory language of the Letter

      Agreement shows the parties intended the Letter Agreement to be an entire

      encompassing and inclusive contract, creating a global settlement of all issues.

              Construing the Letter Agreement as divisible, as urged by WCP, would

      render several provisions nonsensical. For example, paragraphs 5, 6, 7, and 8

      provide that Atigeo and Sandoval would relinquish all interests in Opspring,

      Sandoval would resign as an employee of Opspring, and Blixseth would own all

      the issued and outstanding equity interests of Opspring. Absent the context


              9
                  Additionally, ¶ 28 addresses a situation where a particular provision of the Letter
      Agreement is found to be “unenforceable,” thus preserving the balance of the agreement. That is
      not the situation here, nor does it ipso facto suggest a divisible contract.
              10
                 The Letter Agreement refers to numerous parties, including the Blixseth Family,
      Opspring, xPatterns, and Atigeo.


      MEMORANDUM OF DECISION - 15
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 16 of 24



      supplied by paragraphs 1, 2, and 3, which provides Blixseth’s corollary agreement

      to relinquish all rights and involvement in xPatterns, the relinquishment of rights

      in Opspring by Atigeo and Sandoval does not appear to have any rational basis.

      Rather, the Letter Agreement is a global settlement of the parties’ claims in which

      Blixseth agreed to relinquish all rights in xPatterns and, Sandoval and Atigeo

      agreed to relinquish their rights in Opspring.

             Additionally, paragraph 14 of the Letter Agreement provides a series of

      releases by the parties. Blixseth released all claims against Atigeo, xPatterns, and

      Sandoval; Opspring released its claims against Atigeo, xPatterns, and Sandoval;

      and Atigeo, xPatterns, and Sandoval released all claims against Blixseth. Id. at

      4–5. These releases applied “to all claims, whether known, unknown or

      unanticipated.” Id. at 5. These mutual releases also make little sense without the

      context provided by paragraphs 1 and 2.

             Sandoval’s uncontroverted trial testimony provides further evidence of the

      parties’ intent. Sandoval credibly explained that the various enumerated clauses in

      the Letter Agreement were actively negotiated and, at least from his perspective,

      were intended to ensure that xPatterns and Atigeo could fulfill their financial

      obligations to employees, creditors, and Blixseth.

             For example, in paragraph 9 of the Letter Agreement, Blixseth agreed to

      cause the Yellowstone Club to pay its $1 million obligation to Atigeo within 30

      days of the Letter Agreement date. Ex. 13 at 3. Sandoval explained the timing of

      MEMORANDUM OF DECISION - 16
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 17 of 24



      this payment was deliberately negotiated in order to allow xPatterns to pay its

      employees’ wages during the transition and to partially fund the $2 million

      payment due to Blixseth 120 days after the date of the Letter Agreement.

             Additionally, Sandoval testified that at the time the Letter Agreement was

      entered, Opspring had a $100 million “letter of commitment” to provide services to

      the U.S. Government. In order to satisfy a significant portion of the obligation to

      Blixseth, paragraph 4 provided that Blixseth would cause Opspring to pay to

      Atigeo a performance fee equal to 5% of revenue earned by Opspring, up to

      a maximum performance fee of $15 million. Given that letter of commitment from

      the government, Sandoval was highly confident Opspring would generate $100

      million in revenue and the $5 million “performance fee” would be paid.

             According to Sandoval, it was only due to the inclusion of the various

      provisions designed to ensure funds were available to pay Blixseth that he agreed

      to guarantee the obligation. His understanding and belief at the time of entering

      into the Letter Agreement was that, should all parties to the Letter Agreement

      fulfill their obligations, the entire $5 million he guaranteed to Blixseth would be

      satisfied and, therefore, the likelihood of him being personally required to pay

      Blixseth was minimal.

             Having considered all the trial evidence, especially the plain language of the




      MEMORANDUM OF DECISION - 17
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 18 of 24



      Letter Agreement and the uncontroverted testimony of Sandoval,11 the Court

      concludes the Letter Agreement must be construed as an entire contract, rather

      than a divisible one. While any one of the Letter Agreement’s paragraphs might

      be cherry-picked and construed as an independent stand-alone commitment by one

      party, the evidence as a whole established that Sandoval, and the other parties to

      the Letter Agreement, intended the Letter Agreement to be a global resolution of

      all issues, rather than a series of independent agreements.

                      3.      Breach of contract

              The next issue is whether WCP has met its burden of proving its claim for

      breach of contract. It is uncontested that the Letter Agreement constitutes a

      contract under which xPatterns agreed to pay Blixseth $10 million and that

      Sandoval personally guaranteed payment of the first $5 million of such obligation.

      While the evidence at trial showed the first $2 million of xPatterns’ obligation was

      satisfied through agreed-upon offsets, it is uncontested that xPatterns failed to pay

      any part of the remaining $8 million. It is further uncontested that WCP, as the

      successor in interest to Blixseth’s interests under the Letter Agreement, suffered

      damage as a result of the breaches—being deprived of millions of dollars in

      payments from xPatterns and/or Sandoval. The question, under California law, is

      whether WCP has met its burden of proving the “plaintiff’s performance [of the


              11
                Blixseth was not available to testify at trial. And, by reason of the Court’s
      contemporaneously issued Decision, the use of Blixseth’s prior trial testimony was denied.

      MEMORANDUM OF DECISION - 18
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 19 of 24



      contract] or excuse for nonperformance.” Prof’l Collection Consultants, 8 Cal.

      App. 5th at 968. Here, as successor to the rights of Blixseth under the Letter

      Agreement by reason of its foreclosure of Blixseth’s pledged collateral, WCP must

      establish Blixseth performed, or had a justifiable excuse for nonperformance.12

              Sandoval alleges Blixseth failed to perform under the Letter Agreement in

      several respects. First, Sandoval alleges Opspring earned at least $2 million in

      revenue and Blixseth failed to fulfill her obligation to cause Opspring to pay the

      5% performance fee required on such revenue. Adv. Doc. No. 448 at 6.

              Nicholas Rhodes, Opspring’s managing director, testified during his

      deposition that Opspring generated revenue from a governmental contract. Adv.

      Doc. No. 454-2 at internal page 92.13 However, rather than the $100 million in

      revenue anticipated by Sandoval, only $2 million was generated.14 Id. Under the

      Letter Agreement, Blixseth was obligated to cause Opspring to pay a 5%


              12
                  Sandoval alleged throughout this proceeding that the “Blixseth Parties,” (referring
      collectively to Edra Blixseth and her family members who were parties to the Letter Agreement)
      and Opspring failed to fulfill their obligation under the Letter Agreement in several respects. See,
      e.g., Adv. Doc. No. 400 (Sandoval’s prior Motion for Summary Judgment). However, only
      Blixseth’s individual conduct is relevant to this question because WCP is the successor of her
      contractual rights in the Letter Agreement, not the contractual rights of all “Blixseth Parties”
      and/or Opspring. For this reason, the Court will limit its consideration to WCP’s proof of
      Blixseth’s performance or excuse for nonperformance of her obligations.
              13
                  Rulings on the admissibility of the deposition transcripts of Nicholas Rhodes and Alan
      Annex, along with the transcript of Blixseth’s prior trial testimony, are addressed in a companion
      decision. Other than this statement by Rhodes regarding $2 million in revenue being generated
      by Opspring, the Court determined little in the admitted depositions of Rhodes and Annex is
      relevant to the issue at hand.
              14
                 The exact timing of this revenue is not clear. However, Rhodes testified it was
      generated “just before” Blixseth filed her bankruptcy petition on March 26, 2009. Id. at 93.

      MEMORANDUM OF DECISION - 19
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 20 of 24



      performance fee (i.e., $100,000). That performance fee was to be made “promptly

      at the end of [the] calendar quarter.” Ex. 13 at 2, paragraph 4. WCP has provided

      no evidence that Blixseth fulfilled that obligation. To the contrary, WCP appears

      to acknowledge no performance fee was ever paid. Instead, WCP proposes to

      provide a “credit” for such unpaid fee in its calculation of the amounts owed by

      Sandoval and xPatterns. See Ex. 171. This credit, nearly 10 years late, is

      insufficient to cure the breach. Thus, on the evidence, the Court concludes WCP

      has not proven Blixseth performed her obligations under the Letter Agreement to

      cause payment of the $100,000 performance fee.

             Sandoval also alleges Blixseth failed to perform under the Letter Agreement

      by disclosing the Letter Agreement’s terms and by disparaging Sandoval in prior

      litigation. The Letter Agreement provides that Blixseth would not “disclose (or

      cause or allow to be disclosed) any terms of th[e] Letter Agreement to any third

      party or entity without the prior written consent” of Atigeo. Ex. 13 at 6. It further

      provides that Blixseth agreed “to not, directly or indirectly . . . disparage [Atigeo],

      xPatterns, Sandoval,” or other listed parties. Id. at 7.

             On May 28, 2008, ten months before her bankruptcy filing, Blixseth filed a

      lawsuit against xPatterns, Atigeo, and Sandoval, among others. Ex. 19. In her

      complaint, Blixseth disclosed the following about the Letter Agreement:

             •      “The Agreement requires xPatterns to return Blixseth’s $10 million
                    investment, by paying $2 million within 120 days of the Agreement
                    and by paying the $8 million balance by installments: $1 million on

      MEMORANDUM OF DECISION - 20
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 21 of 24



                   or about March 31, 2009, $2 million on or about March 31, 2010,
                   and $5 million on or about March 31, 2011.”

            •       “The Agreement also requires Sandoval to personally guarantee
                   payment of the first $5 million that xPatterns owes to Blixseth, and
                   to give xPatterns a security interest in the Kirkland Real Property
                   owned by Sandoval through his family trust[.]”

      Ex. 19. at 4. Additionally, Blixseth made the following statements about

      Sandoval, xPatterns, and Atigeo in that same complaint:

            •      Sandoval made “significant misrepresentations” with respect to a
                   loan he received from xPatterns.

            •      “After entering into the Agreement, Defendants engaged in a course
                   of action to eliminate xPatterns’ ability to repay Blixseth’s debt and
                   insulate Sandoval from personal liability for repayment on the debt
                   by: . . . fraudulently transferring assets from xPatterns to Atigeo and
                   liabilities from Atigeo to xPatterns[.]”

            •      “Defendants caused xPatterns to cancel Sandoval’s $5.75 million
                   debt to the company in exchange for capital stock he owned in
                   Atigeo. The Atigeo capital stock used in this transaction was valued
                   at an inflated valuation price and was of little or no value[.]”

            •      “Defendants knowingly caused false financial information to be
                   disseminated to investors, in order to solicit and acquire additional
                   capital investment in Atigeo.”

            •      “New money invested in Atigeo has been used to pay exorbitant
                   compensation and benefits to Sandoval and [his wife], rather than
                   advance the business of Atigeo and xPatterns.”

            •      Defendants “knowingly made numerous . . . false statements and
                   omissions to investors[.]”

            •      A former employee “complained of repeatedly dishonest business
                   dealings and representations on behalf of xPatterns and Atigeo by
                   Sandoval.”


      MEMORANDUM OF DECISION - 21
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 22 of 24



             •      “xPatterns’ cash and other assets have been depleted, in part by the
                    unjustifiably high compensation xPatterns paid to Sandoval, which
                    was in addition to the compensation that Sandoval and his wife were
                    simultaneously receiving from Atigeo.”

             •      “Sandoval has obtained company reimbursement for purely personal
                    expenses, further depleting the company’s resources.”

      Id. at 4–9.

             The question is whether WCP has shown Blixseth honored her obligations

      of non-disclosure and non-disparagement. As to nondisclosure, Blixseth did

      disclose a portion of the terms of the Letter Agreement. In order to properly do so,

      she was required to obtain Atigeo’s written consent. WCP has provided no

      evidence that Blixseth obtained Atigeo’s required consent.

             “Disparagement” has been defined as a “false and injurious statement that

      discredits or detracts from the reputation of another’s character, property, product,

      or business.” Black’s Law Dictionary 538 (9th ed. 2009). The statements made

      by Blixseth accused Sandoval, xPatterns, and Atigeo of, among other things,

      dishonesty, misrepresentation, fraudulent transfer, defrauding investors, and

      misappropriating funds. These are serious accusations that discredit or detract

      from the reputation of Sandoval, xPatterns, and Atigeo.

             And, while truth is a long-standing defense under California law to claims

      related to the dissemination of false, injurious statements, see Ringler Assocs. Inc.

      v. Maryland Cas. Co., 80 Cal. App. 4th 1165, 1180 (2000) (providing that “the

      truth of the offensive statements or communications is a complete defense,” in all

      MEMORANDUM OF DECISION - 22
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 23 of 24



      cases of defamation, such as libel and slander), WCP provided no evidence

      establishing that the foregoing statements are true and, therefore, not disparaging.15

              On the record presented, WCP had not met its burden of affirmatively

      proving Blixseth’s performance or an excuse for nonperformance of her

      obligations under the Letter Agreement. Thus, WCP has failed to meet its burden

      of proving its claim against xPatterns and Sandoval for breach of contract.16 This,

      as noted, is a condition precedent to its ability to enforce the Guarantee.

      CONCLUSION

              WCP has not shown that Sandoval’s Guarantee of xPatterns’ obligation to

      Blixseth “no matter what may happen” creates an unconditional obligation. Nor

      has WCP shown that the terms in the Letter Agreement are divisible. Finally,

      WCP has not met its burden of establishing the requisite threshold elements to

      support its claim for breach of contract against xPatterns and Sandoval.

              Upon the foregoing, the Court concludes that relief on the Third-party

      Complaint is not warranted under the facts and applicable law, and that the Third-



              15
                  Under California law, a privileged publication or broadcast, such as one made in a
      judicial proceeding, cannot support a tort action for defamation or libel. Cal. Civ. Code
      § 47(b)(2); Laffer v. Levinson, Miller, Jacobs & Phillips, 34 Cal. App. 4th 117, 122 (1995). In
      order to invoke the privilege defense, the party must prove the communication is “(1) made in
      judicial or quasi-judicial proceedings; (2) by litigants or other participants authorized by law; (3)
      to achieve the objects of the litigation; and (4) that have some connection or logical relation to the
      action.” Id. at 122–23. However, even if such a defense were available in this contract case,
      WCP neither raised it nor attempted to prove the requisite elements. Therefore, the Court cannot
      simply dismiss the disparaging statements contained in Blixseth’s complaint.
              16
                   Sandoval’s several other defenses need not be addressed.

      MEMORANDUM OF DECISION - 23
09-00105-TLM Doc#: 475 Filed: 02/27/19 Entered: 02/27/19 14:58:32 Page 24 of 24



      party Complaint will be dismissed. The Court will enter judgment accordingly.

                                       DATED: February 27, 2019




                                       TERRY L. MYERS
                                       U. S. BANKRUPTCY JUDGE




      MEMORANDUM OF DECISION - 24
